DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,067,828 to Bucher et al in view of U.S. 9,793,671 to Schuetz.
Regarding claim 1, Bucher et al disclose an assembly system, comprising: a supply unit (2a-2f) including a conveyor belt (1a-1f) having a side to which ends of a plurality of connectors (a-f) in a row of connectors are connected, a cutting device (15, 85/86) configured to cut each connector of the row of connectors (a-f) from the conveyor belt (a1-1f), and a conveyor (18) configured to move the conveyor belt, so as to move the connectors individually to the cutting device (15, 85/86); and an insertion unit (33) adapted to insert an end of the cable into one of the connectors by moving the one connector (a-f) except for a positioning unit adapted to clamp and position a cable.  Schuetz teaches the assembly system for crimping a connector to the end of the cable comprising a position unit (1) to clamp and position a cable (2) for accurately positioning the cable on the crimping device (see Col. 10, lines 40-44).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invent to modify the invention of Bucher et al by utilizing a position unit as taught by Schuetz for precisely placing a conductor on a connector for crimping.
Regarding claims 2-4, Schuetz discloses the positioning unit (1) includes a fixing fixture (6) configured to clamp and fix the cable (2); a straightening fixture (4) configured to straighten the end of the cable a sensor (31) installed on the fixing fixture for detecting whether the cable is placed in the fixing fixture, the fixing fixture is controlled to automatically close to clamp the cable when the sensor detects that the cable is placed in the fixing fixture.
Regarding claim 8, Bucher et al disclose the supply unit includes a waste recovery box (35) disposed under the cutting device (85/86) and configured to recover waste generated during cutting (see Figs. 14-15).
Regarding claim 9, Bucher et al disclose the insertion unit (33) includes a gripper (17) configured to grip the one connector (a-f) cut from the conveyor belt (1a-1f).
Regarding claim 10, Bucher et al disclose the insertion unit (33) includes an insertion device configured to move the gripper (17) in a horizontal direction parallel to an axis of the cable, the gripper is installed on the insertion device, the insertion device is configured to insert the end of the cable into the one connector by moving the gripper (see Figs 5-7).
Regarding claims 11-12, Bucher et al disclose the insertion unit includes a force sensor (62) installed on the insertion device and configured to detect an insertion force of inserting the cable and the insertion device is controlled to stop insertion when the insertion force detected by the force sensor is greater than a predetermined maximum insertion force or less than a predetermined minimum insertion force (see Col. 6, lines 1-13).
Regarding claim 13, Bucher et al disclose the insertion unit includes a first mounting plate on which the insertion device is slidably mounted (see Fig. 3).
Regarding claim 14, Bucher et al disclose the insertion unit includes a cylinder (7) fixed on the first mounting plate and connected with the insertion device, the cylinder is configured to drive the insertion device to move on the first mounting plate in the horizontal direction to adjust a position of the insertion device in the horizontal direction (see Fig. 3).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al in view of Schuetz as applied above, and further in view of U.S. Patent 4,850,905 to Capp et al.
Bucher/Schuetz as applied and relied above disclose a row of positioning holes (4) are formed on the conveyor belt (1a-1f and the conveyor is configured to drive the conveyor belt to move in a horizontal direction perpendicular to an axis of the cable (2) fixed on the positioning unit (1) but do not disclose the gear disk and driving device of claims 5-7.  Capp et al teach the conveyor (10) includes a gear disk (15) and a driving device (34) configured to drive the gear disk to rotate (see Fig. 1); a plurality of gear teeth (35) on the gear disk (15) are configured to mesh with the positioning holes (31) on the conveyor belt (22) so that the conveyor belt is pushed to move by rotating the gear disk for providing a highly reliable supplying system (see Col. 5, lines 6-7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invent to further modify the invention of Bucher/Schuetz by utilizing a conveyor of Capp et al for reliably supplying connector to the crimping device thereby significantly reduce the manufacturing cost. 

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their teaching of an assembly system for crimping connector to an end of a cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/September 30, 2021 	                                           Primary Examiner, Art Unit 3729